In an action to recover damages for the wrongful death of plaintiff’s intestate, the defendants appeal from an order of the Supreme Court, Kings County, dated November 16, 1962, which, after a pretrial hearing, granted a preference in the trial of the action, pursuant to rule 8 of the Kings County Supreme Court Rules. Order reversed, without costs, and preference vacated, without prejudice to the right of plaintiff, if so advised, to move for a preference on proper proof (Abramson v. Kenwood Labs., 17 A D 2d 626; Rooney v. Raplee, 14 A D 2d 807; Delgaudio v. Sheridan & Duncan, 14 A D 2d 923). Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.